DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16-17 and 26-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Merritt et al (US 2014/0272773) (“Merritt”) in view of Kim et al (US 2016/0045784) (“Kim”).
Regarding Claim 16, Merritt teaches a method for capturing patient-individual movements of a mandible in relation to a maxilla in a plurality of degrees of freedom (Abstract, Fig. 12, camera system / fixture 12 oriented on maxilla to capture relative movement of the mandible by tracking a reference fixture 200 arranged on the mandible, and camera further tracks a tool fixture 100), the method comprising:
providing one optical sensor system in an oral cavity of a patient ([0052] “In an embodiment, the system includes an oral fixture that is removably attachable to teeth in a patient and is configured to hold one of the cameras.” single camera 30. Examiner notes that while the passage describes using multiple cameras, multiple embodiments are considered where only a single camera is used, such as Fig. 12 with a single camera 30, Fig. 13, [0092] 
providing a defined object in an image captured by the one optical sensor system in the oral cavity of the patient (Fig. 12, [0085] reference plate 200); 
bringing the one optical sensor system into a fixed connection to the mandible or to the maxilla (Fig. 12, [0085] oral fixture shown in fixed connection with maxilla, [0082] in fixed connection); 
capturing the defined object with the one optical sensor system, the defined object being arranged on the maxilla when the one optical sensor system has the fixed connection to the mandible or being arranged on the mandible when the one optical sensor system has the fixed connection to the maxilla ([0085]); 
recording a sequence of spatial points of the defined object with the one optical sensor system during a movement of the mandible ([0090], [0091]); and
storing the sequence in a movement data record ([0024] movement of surgical tool saved in stored scan of camera recording),
Merritt fails to teach storing the sequence of spatial points as a multi-dimensional movement line in a movement data record.
However Kim teaches a body movement monitor (Abstract, for a wrist by a wristwatch), wherein movement captured by a camera is used to capture a movement line as the movement data record ([0002]-[0004] “Regarding an exercise using the force of hand or foot, many attempts are being made to measure the movement speed of wrist or foot…The most commonly used method is to photograph a movement by using a camera, to analyze the movement line through the photographs and to calculate the movement speed.”).

 It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to store the movement within the mouth of Merritt as a movement line as taught by Kim as tracking movement by a single line in three-dimensional space will greatly reduce the amount of data required for storage in comparison to tracking movement of multiple points in three-dimensional space. 

Regarding Claim 17, Merritt and Kim teach the method as recited in claim 16, wherein the one optical sensor system is an intraoral camera (See Claim 16 Rejection).  

Regarding Claim 26, Merritt teaches a system for an intraoral capture of patient-individual movements of a mandible in relation to a maxilla in a plurality of degrees of freedom (Abstract), the system comprising:
one optical sensor system configured to have a fixed connection to a mandible or to a maxilla in an oral cavity of a patient ([0052] “In an embodiment, the system includes an oral fixture that is removably attachable to teeth in a patient and is configured to hold one of the cameras.” single camera 30. Examiner notes that while the passage describes using multiple cameras, multiple embodiments are considered where only a single camera is used, such as Fig. 12 with a single camera 30, Fig. 13, [0092] where cameras 306 can be replaced by a single camera, and Fig. 16, [0095] with a single camera 312 on the tool. Examiner will be focusing on the embodiment of Fig. 12 where the camera system is mounted to the maxilla);
 a defined object in an image captured by the one optical sensor system (Fig. 12, [0085] reference plate 200), the defined object being arranged on the maxilla when the one optical sensor system has the fixed connection to the mandible or being arranged on the mandible when the one optical sensor system has the fixed connection to the maxilla ([0085]); 

a storage device configured to store the sequence in a movement data record ([0024] movement of surgical tool saved in stored scan of camera recording),
Merritt fails to teach storing the sequence of spatial points as a multi-dimensional movement line in a movement data record.
However Kim teaches a body movement monitor (Abstract, for a wrist by a wristwatch), wherein movement captured by a camera is used to capture a movement line as the movement data record ([0002]-[0004] “Regarding an exercise using the force of hand or foot, many attempts are being made to measure the movement speed of wrist or foot…The most commonly used method is to photograph a movement by using a camera, to analyze the movement line through the photographs and to calculate the movement speed.”).
 It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to store the movement within the mouth of Merritt as a movement line as taught by Kim as tracking movement by a single line in three-dimensional space will greatly reduce the amount of data required for storage in comparison to tracking movement of multiple points in three-dimensional space. 

Regarding Claim 27, Merritt and Kim teach the system as recited in claim 26, wherein the patient-individual movements are chewing movements (See Claim 26 Rejection¸ by the nature of capturing all movements, chewing movements would be captured).  
Regarding Claim 28, Merritt and Kim teach the system as recited in claim 26, wherein the one optical sensor system is an intraoral camera (See Claim 16 Rejection).  

Claim(s) 18, 19, 30, and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Merritt in view of Kim and further in view of Delawater et al (US 6,525,819) (“Delawater”).
Regarding Claim 18, while Merritt and Kim teach the method as recited in claim 16, wherein,
the optical sensor system is a photosensitive device (See Claim 16 Rejection, camera), Merritt fails to teach the defined object is at least one light source comprising a focused beam. Page 5 of 9 Application No.: National Stage of PCT/EP2017/054162 Docket No.: BDP/HIC 1801 US-PAT 
However Delawater teaches a dental system (Abstract) wherein the system characterizes teeth by sensing a focused beam (Col. 7, L. 43-56).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to characterize the intra-oral space as taught by Merritt with a defined object being a focused beam as taught by Delawater as a simple substitution of one optical sensor guiding elements (the reference plate) for another (the focused beam) to obtain predictable results of tracked oral cavity movement.
Regarding Claim 19, Merritt, Kim, and Delawater teach the method as recited in claim 18, wherein the photosensitive device is a diode array or a position-sensitive device (PSD) (See Claim 18 Rejection, Delawater: photosensor array and Merritt: camera is position-sensitive device).Page 7 of 9 Application No.: National Stage of PCT/EP2017/054162 Docket No.: BDP/HIC 1801 US-PAT Amendment dated August 21, 2018 

Regarding Claim 30, while Merritt and Kim teach the system as recited in claim 26, wherein,
the optical sensor system is a photosensitive device (See Claim 26 Rejection, camera), their combined efforts fail to teach the defined object is provided as at least one punctiform light source arranged in the oral cavity of the patient.  
However Delawater teaches a dental system (Abstract) wherein the system characterizes teeth by sensing a punctiform beam (Col. 7, L. 43-56, a focused beam will be focused on a point, and hence would be a punctiform beam).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to characterize the intra-oral space as taught by Merritt with a defined object being a focused beam as taught by Delawater as a simple substitution of one optical sensor guiding elements (the reference plate) for another (the focused beam) to obtain predictable results of tracked oral cavity movement.
Regarding Claim 31, while Merritt, Kim, and Delawater teach the system as recited in claim 30, wherein the photosensitive device is a diode array or a position-sensitive device (PSD) (See Claim 30 Rejection, Delawater: photosensor array and Merritt: camera is position-sensitive device).Page 7 of 9 Application No.: National Stage of PCT/EP2017/054162 Docket No.: BDP/HIC 1801 US-PAT Amendment dated August 21, 2018 First Preliminary Amendment

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Merritt in view of Kim and further in view of Lauren (US 2012/0258431).
Regarding Claim 20, while Merritt and Kim teach the method as recited in claim 16, their combined efforts fail to teach further comprising:
calculating a three-dimensional movement line located in the oral cavity from a superposition of the movement data record captured by the plurality of optical sensor systems.  
However Lauren teaches a jaw motion monitor (Abstract) wherein the camera used to measure comprises

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to substitute the camera capture of Merritt with a three-dimensional movement line from a superposition of movement as a simple substitution of one form of imaging a mouth for another to obtain predictable results of accurately assessed oral environment.

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Merritt in view of Kim and further in view of Brunner (US 2003/0204150).
Regarding Claim 21, while Merritt and Kim teach the method as recited in claim 16, their combined efforts fail to teach the method comprising:
providing a 3D computer graphics model of a jaw region of the patient; and 
applying the movement data record to the 3D computer graphics model of the jaw region of the patient so as to provide an animation of a corresponding virtual movement.
However Brunner teaches a method for capturing patient-individual movements of a mandible in relation to a maxilla in a plurality of degrees of freedom (Abstract), and further teaches providing a 3D computer graphics model of a jaw region of the patient; and 
applying the movement data record to the 3D computer graphics model of the jaw region of the patient so as to provide an animation of a corresponding virtual movement (Claim 1, “by means of at least one electronic surface-digitization unit at least partial areas of at least one tooth in the maxilla and one tooth in the mandible are measured by one of intraoral inspection and consideration of previously constructed tooth models; and by means of a computer unit and display unit the digitized tooth surfaces are brought into relation with the positions of the maxilla- and mandible-referential points and from the recorded tooth movements are derived digitized 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the camera data of Merritt to create a 3D computer graphics model as taught by Brunner as a means of creating an visually reviewable record of the oral surgery. 

Claim(s) 22, 25, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Merritt in view of Kim and further in view of Lauks et al (US 4,629,424) (“Lauks”). 
Regarding Claim 22, while Merritt and Kim teach the method as recited in claim 16, their combined efforts fail to teach the method comprising: sending the sequence of spatial points recorded by the optical sensor system via a radio connection to a receiver located outside of the patient.
However Lauks teaches an intraoral sensing system (Abstract, “A device is disclosed for intraoral ambient sensing”) and further teaches the method comprising: sending data of the intraoral system via a radio connection to a receiver located outside of the patient (Abstract, “In either embodiment, a telemetry unit mounted to the oral (Hawley) appliance transmits the intraoral ambient information as radio frequency signal bursts. A remotely located receiver circuit receives the radio signals which are broadcast and recovers the information encoded in them.“).
  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the oral system of Merritt with means to communicate with external systems as this enables transmission of current patient data to their relevant caregivers.
Regarding Claim 25, while Merritt and Kim teach the method as recited in claim 16, their combined efforts fail to teach the method comprising: preparing at least one retainer which 
However Lauks teaches an intraoral sensing system (Abstract, “A device is disclosed for intraoral ambient sensing”) and further teaches the method comprising: preparing at least one retainer which is configured as a retainer bow to retain sensors (Fig. 1), wherein the optical sensor system has sensors placed in at least one of the mandible and the maxilla of the patient based on three-dimensional surface data of the teeth (See Claim 16 Rejection, fixtures mounted based on the maxilla and mandible, indicating that their placement is based on the surface of these teeth structures). Page 6 of 9 Application No.: National Stage of PCT/EP2017/054162 Docket No.: BDP/HIC 1801 US-PAT Amendment dated August 21, 2018 First Preliminary Amendment  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to set optical sensing system components of Merritt in the retainer of Lauks as the application of a known technique for setting sensors in relation to mouth geometry as taught by Lauks to the known oral monitoring system of Merritt ready for improvement to yield predictable results of accurately assessed subject data.

Regarding Claim 29, while Merritt and Kim teach the system as recited in claim 26, their combined efforts fail to teach the system comprising:
a receiving and evaluation unit arranged outside the oral cavity; and 
a transmitting device configured to transmit at least one of the sequence of spatial points and the movement data record.
However Lauks teaches an intraoral sensing system (Abstract, “A device is disclosed for intraoral ambient sensing”) and further teaches the system comprising 
a receiving and evaluation unit arranged outside the oral cavity; and 
a transmitting device configured to transmit data (Abstract, “In either embodiment, a telemetry unit mounted to the oral (Hawley) appliance transmits the intraoral ambient information as radio frequency signal bursts. A remotely located receiver circuit receives the See Claim 26 Rejection).  
 It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the oral system of Merritt with means to communicate with external systems as this enables transmission of current patient data to their relevant caregivers.

Claim(s) 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Merritt in view of Kim and further in view of Lauks and further in view of Feltz et al (US 2011/0280378) (“Feltz”) and further in view of Schiemann and further in view of Malandain (US 2007/0151116).
Regarding Claim 23, while Merritt and Kim teach the method recited in claim 16, their combined efforts fail to teach applying system components to a retainer.
However Lauks teaches an intraoral sensing system (Abstract, “A device is disclosed for intraoral ambient sensing”) wherein system components may be applied to a retainer (Abstract, Fig. 1-1).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to set the oral fixture of Meritt in a retainer as taught by Lauks as a simple substitution of one form of placing hardware in an oral environment (placed oral fixture) for another (placed retainer) to obtain predictable results.
Yet their combined efforts fail to teach the method further comprising:
fixing a compressible test body on a retainer to one of the jaws; 
providing a stamp held on an opposing jaw to the compressible test body; 
subjecting the compressible test body to a force via the stamp under an effect of a bite; 
capturing a deformation of the compressible test body via intraoral cameras; and 

However Feltz teaches an oral monitoring system (Abstract) comprising 
providing a compressible test body to one of the jaws; 
subjecting the compressible test body to a force under an effect of a bite; 
capturing a deformation of the compressible test body via an imaging system; and 
determining a biting force from images (Abstract, bite block 12 and bite block cover 14, [0025] x-ray source aims at mouth and x-ray sensitive device 34 behind bite block senses data that characterizes mouth environment to determine bite force based on vertical deformation).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further add bite force measuring components taught by Feltz to the imaging of an oral cavity taught by Brunner as this provides an additional data point with which to characterize a subject’s health status.
Yet their combined efforts fail to teach
providing a stamp held on an opposing jaw to the compressible test body; 
compressing bite block by the stamp;
and imaging performed by intraoral camera.
However Schiemann teaches an oral cavity imaging device (Abstract) utilizing an intraoral camera ([0016]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to substitute the camera and sensor system of Brunner with specific intraoral cameras to act as the MX and MN sensor of Brunner as a simple substitution of one form of imaging a mouth, for another to obtain predictable results of accurately assessed oral environment.
Yet their combined efforts fail to teach
providing a stamp held on an opposing jaw to the compressible test body; and
compressing bite block by the stamp.

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add an actuating block as taught by Malandain to the opposite jaw of Feltz as the application of a known technique for applying opposing force to the known force measuring system ready for improvement to yield predictable results.
Regarding Claim 24, Merritt, Kim, Lauks, Feltz, Schiemann, and Malandain teach the method as recited in claim 23, and Feltz further teaches wherein the compressible test body is made of rubber (See Claim 23 Rejection, [0023] bite block cover 14 with rubber).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to set the bite block unit taught by Feltz as rubber as taught by Feltz as the application technique for setting a bitten component to the known bite force monitor ready for improvement to yield predictable results.

Claim(s) 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Merritt in view of Kim and further in view of Delawater and further in view of Lauks and further in view of Molnar (US 2016/0038008).
Regarding Claim 32, while Merritt, Kim, and Delawater teach the system recited in claim 30, and Merritt teaches the system further comprising:
a camera module (See Claim 30 Rejection), their combined efforts fail to teach at least one retainer which is individually configured to at least one of the mandible and the maxilla, the at least one retainer comprising a universal receptacle for the photosensitive device or for the camera module.
However Lauks teaches an intraoral sensing system (Abstract, “A device is disclosed for intraoral ambient sensing”) and further teaches at least one retainer which is individually configured to at least one of the mandible and the maxilla (Fig. 1), 

Yet their combined efforts fail to teach the at least one retainer comprising a universal receptacle for the photosensitive device or for the camera module.  
However Molnar teaches configuring a medical device system (Abstract) with a universal receptacle for a camera module ([0006] universal visualization by a camera in a camera tube interface with universal visualization device).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to configure the system of Merritt, Kim, Lauks, and Delawater with a universal receptacle for a camera module as taught by Molnar as this provides greater flexibility for the caregiver with what equipment they have available.

Claim(s) 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Merritt in view of Kim and further in view of Delawater and further in view of Lauks and further in view of Molnar and further in view of Riazi (US 5,104,317).
Regarding Claim 33, while Merritt, Kim, Delawater, Lauks, and Molnar teach the system as recited in claim 32, their combined efforts fail to teach wherein the at least one retainer further comprises a clamping device configured to connect the at least one retainer to teeth of the patient.
However Molnar teaches configuring a medical device system (Abstract) with a universal receptacle for a camera module ([0006] universal visualization by a camera in a camera tube interface with universal visualization device).
.

Claim(s) 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Merritt in view of Kim and further in view of Delawater and further in view of Lauks and further in view of Molnar and further in view of Riazi and further in view of Abreu (US 2009/0105605).
Regarding Claim 34, while Merritt, Kim, Delawater, Lauks, and Molnar teach the system as recited in claim 33, wherein the clamping device is a spring suspension.
However Abreu teaches a medical device (Abstract) comprising a clamping mechanism with a spring ([0946]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to perform the clamping of Riazi with a spring as taught by Abreu as the application of a known technique to a known device ready for improvement to yield predictable result of a securely attached retainer.

Claim(s) 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Merritt in view of Kim and further in view of Delawater and further in view of Lauks and further in view of Molnar and further in view of Feltz.
Regarding Claim 35, while Merritt, Kim, Delawater, Lauks, and Molnar teach the system as recited in claim 32, their combined efforts fail to teach the system comprising: a measuring device configured to measure at least one deformation of the at least one retainer.
However Feltz teaches an oral monitoring system (Abstract) comprising a measuring device configured to measure at least one deformation of the system (Abstract, bite block 12 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further add bite force measuring components taught by Feltz to the imaging of an oral cavity taught by Merritt as this provides an additional data point with which to characterize a subject’s health status.

Response to Arguments
Applicant’s amendments and arguments filed 12/21/2020 with respect to the 35 USC 112(b) rejections have been fully considered and are persuasive. The rejection(s) is/are withdrawn.
Applicant’s amendments and arguments filed 12/21/2020 with respect to the 35 USC 103 rejections have been fully considered and are persuasive. The rejection(s) is/are withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Merritt and Kim.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAIRO H PORTILLO whose telephone number is (571)272-1073.  The examiner can normally be reached on M-F 9:00 am - 5:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAIRO H. PORTILLO/
Examiner
Art Unit 3791



/RAJEEV P SIRIPURAPU/Primary Examiner, Art Unit 3793